DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 02/22/2022
The application has been amended as follows: 
IN THE ABSTRACT:
Line 8, “6” is deleted.

IN THE CLAIMS:
Claim 1, line 11, “the support has such a property that” is deleted.
Claim 1, line 15, “the movable member has such a property that” is deleted.
Claim 1, line 21, “and” is deleted.
Claim 1, line 24, “part.” has been changed to “part, and wherein the first threshold is smaller than the second threshold.”
Claims 2, 10-12 and 15 are canceled. 

Claim 18, line 16, “the movable member has such a property that” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1, 3-8, 13, 14, and 16-18 are allowed.  In regard to claim 1, in combination with other limitations, the first threshold being smaller than the second threshold is neither disclosed nor suggested by the prior art, including Yanai et al. [US 7,109,431].  In regard to claim 18, in combination with other limitations, the support including a base part which is placed on the upper surface of the body and an extension part which is inserted in the recess and faces an inner side wall of the recess, and a gap provided between the extension part and the inner side wall of the recess in a state where no external force is applied, and the extension part being in contact with the inner side wall of the recess in a state where external force is applied is neither disclosed nor suggested by the prior art, including Yanai et al. [US 7,109,431].  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833